DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 6/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,869,084 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 52-71 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claims 52 and 62.

The prior art discloses various features of the claims, however, the prior art in particular fails to disclose with respect to claims 52 and 62: "determine an amount of time the media asset has been accessed since the first time; compare the determined amount of time to a threshold value associated with the media asset; and in response to determining that the determined amount of time exceeds the threshold value: determine whether a request to cease access a of the media asset is received"

The closest prior art reference Kang (US 2008/0025694) discloses that it was known if a channel change command is input a control unit determines whether the viewing time of 

In a related prior art reference Bates (US 2002/0152459) discloses that it was known to store a channel to recall by determining if a channel has been tuned past a threshold amount of time after a channel change event.

In a related prior art reference Papish et al. (US 2014/0049695) discloses a system for tracking content sources from which media assets have previously been viewed are provided. A user request to access a first content source is received. Content currently being presented to the user from the first content source is monitored to determine whether the content meets a criterion. An amount of time the content being presented meets the criterion is measured. In response to determining the amount of time exceeds a threshold, an identifier of the first content source is stored in a list of content sources from which content meeting the criterion was previously presented to the user. Content received from one of the content sources in the list is presented each time a user request to access a last content source is received.

The current claims distinguish over the prior art references in that a determination whether a request to cease access of the media asset is in response to determining that the determined amount of time exceeds the threshold value. In contrast the prior art solutions can be said to determine if a request to access a different media asset from a different content ..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425